Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Cain on 11/16/2021.

1. Claim 4 has been amended as: The device of claim 1, wherein the first and the second gate structures are peripherally enclosed by the first and the second dielectric layers respectively.

2. Claim 5 has been amended as: The device of claim 1, wherein the first and the second gate structures are configured to receive a voltage to control an electrical characteristic of the diffusion structures.

3. Claim 8 is canceled.

Election/Restrictions
Claims 1 and 9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 6/25/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6, 9-19, 21-22 are allowed.

Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a first gate structure disposed on the first dielectric layer and between the diffusion structures, wherein the first gate structure is electrically coupled to the diffusion structures;
a second dielectric layer disposed upon the isolation region and covers the side surfaces of the diffusion structures; and 
a second gate structure disposed on the second dielectric layer and between the diffusion structures” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the third dielectric layer and the fourth dielectric layer cover side surfaces of the second pair of diffusion structures, 

Regarding claim 14, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the first gate structure and the second gate structure are between the pair of diffusion structures” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 9, the examiner’s reasons for allowing independent claim 9 and respective dependent claims 10-13 are of record in the 9/17/2021 Office action.

The following is an examiner’s statement of reasons for allowance:  

US 2019/0067467 A1 (“Zhou”) is hereby cited as the closest prior art. Figure 8 of Zhou discloses isolation region (160), substrate (110), pair of diffusion structures (150), dielectric layer (131), gate structure (133).
However, the above prior art by itself or in combination with other arts does not teach the above limitations stated for claim 1 or claim 9 or claim 14. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claim 1, 9 and 14  are allowed.
Dependent claims 2-7, 10-13, 15-19, 21-22 are allowed as those inherit the allowable subject matters from claim 1, or 9 or 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819